DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Taimisto (US 2005/0273095) in view of Maguire (US 2002/0198521), Root (US 6,235,044), Malchano (US 2009/0062790), Maguire (US 2003/0050637), hereinafter Maguire2, Swanson (US 2004/0215177), Mickley (US 2010/0145306) and Merhi (US 2014/0005540).
Regarding claims 1, 2, 20 and 25, Taimisto discloses a catheter based ablation system that includes an ablation catheter with an elongated catheter shaft (102, fig. 1) having a delivery lumen (162, fig. 2A-B), a porous balloon (180, [0042]), and one electrode inside the balloon (190). The system further includes a catheter (140) for receiving the ablation catheter and discloses that a return electrode can be positioned on the shaft ([0040]). 
Taimisto does not disclose (1) the balloon having bulbous proximal portion formed by an inner balloon and a distal cylindrical portion (from claim 20), or (2) that the catheter has an expandable distal end portion comprised of porous material and (3) having a return  electrode at the distal tip, or (4) that the one or more electrodes include a plurality of electrodes disposed on an outer surface of the balloon, or (5) the use of a transseptal introducer around the catheter, or (6) that the expandable portion of the catheter is self-expandable, or (7) that the conical or frustoconical end portion of the catheter includes a loop of radiopaque material around a mouth of the portion.
Regarding missing element 1, the bulbous proximal portion of the balloon formed by an inner balloon and the distal end of a cylindrical portion, there are a wide range of balloon shapes that are known in the art and Applicant has not disclosed that this particular shape produces an unexpected result (the fact that Applicant has disclosed several other shapes is evidence of this position, e.g. figs 2 and 7). Taimisto also 
Regarding missing element 2, the catheter with a porous expandable distal end, Root discloses a catheter based ablation system and teaches the use of a catheter (10, figs. 4-6B) that houses a slidable ablation catheter (15) and includes an expandable porous generally conical distal end portion (25) for trapping embolic material during ablation of cardiac tissue (col. 1 lines 7-16). Therefore, before the filing date of the application, it would have been obvious to provide the catheter of Taimisto-Maguire with the expandable distal end portion as taught by Root to prevent embolic material from escaping the treatment site.
Regarding missing element 3, an electrode located at the end of the expandable portion of the catheter, Malchano discloses several embodiments that use a return electrode at the distal tip of a frustoconical expandable distal end portion of a catheter (76 in fig. 8 and [0082], 156 in fig. 13D and [0087] or 274 in fig. 26 and [0099]). 
Regarding missing element 4, a plurality of electrodes on the surface of the balloon, electrodes on balloons are ubiquitous in the art and Applicant has not disclosed how putting electrodes on balloons produces an unexpected result.  Maguire2 discloses several embodiments of catheter based systems including one which uses a single electrode (620, fig. 13) inside a porous balloon (610) to create a circumferential lesion in the heart ([0217]-[0221]). In a second embodiment, Maguire discloses a system that uses a plurality of electrodes (562, figs. 12A-B, [0211]) on the exterior of a porous balloon (via 572, see fig. 11B). This is understood to be a teaching of functional equivalence between these types of circumferential cardiac ablation device (see MPEP 2144.06(I)). Additionally or alternatively, it is well established that the combination of known elements according to known methods to yield predictable results is obvious (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to provide the device of Taimisto-Maguire-Root-Malchano with a plurality of electrodes on the surface of a balloon as taught by Maguire2 because the combination of known elements according to known methods, and which known elements are recognized as functional equivalents, would only produce the predictable result of ablating tissue in a desired manner. It is noted that the transitional phrase “comprising” allows the prior art to have more elements than those claimed. Thus the “one or more electrodes” being on the outer surface of the balloon does not exclude the balloon from having interior electrodes.
Regarding missing element 5, the use of a transseptal introducer, introducers of various kinds are known in the art and Applicant has not disclosed that using a 
Regarding missing element 6, the self-expandable distal end of the catheter, self-expanding mesh structures are common in the art. Further, the fact that the claims previously recited both self-expending and non-self-expanding structures suggests neither produces an unexpected result. Mickley discloses a cardiac ablation device which includes a self-expanding conical mesh structure (figs. 4A-B, [0035]). Therefore, before the effective filing date of the application, it would have been obvious to allow the expandable portion of Taimisto-Maguire-Root-Malchano-Maguire2-Swanson to be expandable in any commonly known manner, including self-expanding as taught by Mickley, to produce the predictable result of allowing the expansion of the portion so it can perform a desired function. 
Regarding missing element 7, a mouth of the catheter having a radiopaque loop, radiopaque markers are ubiquitous in the art and it is self-evident that it is beneficial to a user to know where inside another person an expensive, dangerous medical device is located. The fact that Applicant has not shown this loop, or any of the other radiopaque elements mentioned in the specification, suggest both that it is not central to the invention and is well within the level of ordinary skill in the art to implement based on .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Taimisto, Maguire, Root, Malchano, Maguire2, Swanson, Mickley and Merhi, further in view of Jahns (US 2003/0078575).
Regarding claim 27, the device of Taimisto-Maguire-Root-Malchano-Maguire2-Swanson-Mickley-Merhi does not disclose the use of a vacuum applying element to allow the expandable portion to be in a sealed contact with tissue. The language directed to ostium is functional, although in this case Taimisto is explicitly used to treat pulmonary ostia (e.g. [0006]). Using suction to adhere a device to tissue is common in the art. Jahns, for example, discloses an ablation device which uses a suction tip to attach the device to tissue (e.g. [0031]-[0035]). Since the purpose of the expandable portion of Root is to prevent debris from passing through, it would benefit from a . 

 Claims 1, 2 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Taimisto in view of Saadat (US 2008/0009747), Malchano (US 2009/0062790), Maguire2, Swanson and Mickley, further in view of Tilson (US 2015/0141917).
Regarding claims 1, 2, and 26, Taimisto discloses a catheter based ablation system that includes an ablation catheter with an elongated catheter shaft (102, fig. 1) having a delivery lumen (162, fig. 2A-B), a porous balloon (180, [0042]), and one electrode inside the balloon (190). The system further includes a catheter (140) for receiving the ablation catheter and discloses that a return electrode can be positioned on the shaft ([0040]). 
Taimisto does not disclose (1) that the catheter has an expandable distal end portion comprised of an occluding material and (2) having an electrode at the distal tip, or (3) that the one or more electrodes are a plurality of electrodes disposed on an outer surface of the balloon, or (4) the use of a transseptal introducer around the catheter, or (5) that the expandable portion of the catheter is self-expandable, or (6) that the conical or frustoconical end portion of the catheter includes a loop of radiopaque material around a mouth of the shape.
Regarding missing element 1, the catheter having an occluding expandable distal end, Saadat discloses a catheter based ablation system and teaches the use of a solid hood (fig. 1A-C). Saadat specifically discloses an embodiment of the hood (figs. 34A-B) positioned over a pulmonary vein ostia and containing an ablation device for creating lesions of the ostia ([0233], see also figs. 45K and 56). The hood provides many functions including the circulating of a cooling fluid ([0234]) and visualization (note “imaging hood” as in, e.g. [0237], which also discloses a pulmonary vein ablation embodiment). Therefore, before the filing date of the application, it would have been obvious to provide the catheter of Taimisto with a solid expandable distal end portion as taught by Saadat to allow a cooling fluid to be circulated and/or to allow the visualization of the region being treated.
Regarding missing element 2, an electrode located at the end of the expandable portion of the catheter, Malchano discloses several embodiments that use a return electrode at the distal tip of a frustoconical expandable distal end portion of a catheter (76 in fig. 8 and [0082], 156 in fig. 13D and [0087] or 274 in fig. 26 and [0099]). Malchano also discloses embodiments with electrodes on the catheter shaft (300, fig. 29A-B) which suggests these locations for electrodes are functionally equivalent. Further, it is well established that electrodes can be positioned essentially anywhere on an ablation catheter (as discussed in a previous Action with respect to Daniels and Oral) and Applicant has not disclosed that the location of return electrodes produces an unexpected result (the fact that Applicant’s figures do not even show these electrodes further supports this position). Therefore, before the filing date of the application, it would have been obvious to put one or more return electrode anywhere on the catheter of Taimisto-Saadat, including on the distal tip of the expandable portion as taught by 
Regarding missing element 3, a plurality of electrodes on the surface of the balloon, electrodes on balloons are ubiquitous in the art and Applicant has not disclosed how putting electrodes on balloons produces an unexpected result.  Maguire2 discloses several embodiments of catheter based systems including one which uses a single electrode (620, fig. 13) inside a porous balloon (610) to create a circumferential lesion in the heart ([0217]-[0221]). In a second embodiment, Maguire discloses a system that uses a plurality of electrodes (562, figs. 12A-B, [0211]) on the exterior of a porous balloon (via 572, see fig. 11B). This is understood to be a teaching of functional equivalence between these types of circumferential cardiac ablation device (see MPEP 
Regarding missing element 4, the use of a transseptal introducer, introducers of various kinds are known in the art and Applicant has not disclosed that using a transseptal introducer produces an unexpected result.  Further, a transseptal introduction is common when treating pulmonary veins, as Taimisto is (e.g. fig. 9D). Swanson, for example, discloses a pulmonary ablation device using a balloon (fig. 6) and teaches the device can be positioned using a transseptal introducer ([0050]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Taimisto-Saadat-Malchano-Maguire2 with a transseptal introducer as taught by Swanson, or any other commonly known structure for positioning the ablation device in a desired location.
Regarding missing element 5, the self-expandable distal end of the catheter, self-expanding mesh structures are common in the art. Further, the fact that the claims previously recited both self-expending and non-self-expanding structures suggests 
Regarding missing element 6, a mouth of the catheter having a radiopaque loop, radiopaque markers are ubiquitous in the art and it is self-evident that it is beneficial to a user to know where inside another person an expensive, dangerous medical device is located. The fact that Applicant has not shown this loop, or any of the other radiopaque elements mentioned in the specification, suggest both that it is not central to the invention and is well within the level of ordinary skill in the art to implement based on the mere suggestion to do so. Tilson discloses a device and teaches that loops of radiopaque material can be placed at any of numerous, longitudinally spaced locations (190 in figs. 24A-E). Therefore, before the effective filing date of the application, it would have been obvious to allow the expandable portion of Taimisto-Saadat-Malchano-Maguire2-Swanson-Mickley, to provide loops of radiopaque material anywhere along the longitudinal length of the device as taught by Tilson, including at the “mouth” of a catheter, that would produce the predictable result of allowing a user to know where a particular part of a particular element is located inside the body. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. It is noted that the complexity of the rejections is due at least in part to the number of common features recited by the claims and the fact that some claims recite mutually exclusive features (claims 25 and 26 specifically). However, there are two important factors that support the rejections as they are presented. First, regarding the number of references itself, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). It is noted that case was directed to claims rejected with thirteen references. Second, many of the limitations now in the independent claim were previously presented in dependent form. Those limitations were rejected using prior art references and since Applicant has not argued those rejections were improper there is no reason why the rejections would not be rewritten into a single rejection, however unwieldy it now is. While the examiner does consider the prior art to fairly teach the variously claimed features, more generally speaking an allowance cannot be justified on the basis that it would take “too many” references to reject the claims otherwise. Aside from the guidance in the MPEP such an approach would result in a deep ambiguity about what, specifically, was the patentable distinction. Pulmonary ostia ablation is a crowded technology area, replete with inflatable devices, and so far the claim elements all exist in the art and combining them would either serve a particular purpose (e.g. using an introducer to introduce a device, using a radiopaque material to locate the device) or be a simple combination of known elements according to known methods to yield predictable results (e.g. using electrodes on a balloon, see 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794